        Case 1:20-cv-11889-MLW Document 137 Filed 06/02/21 Page 1 of 2



                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS

 DR. SHIVA AYYADURAI,                            )
                                                 )
                    Plaintiff,                   )
                                                 )
 v.                                              )
                                                 )
 WILLIAM FRANCIS GALVIN, MICHELLE                )     Civ. No. 20-cv-11889
 K. TASSINARI, DEBRA O’MALLEY, AMY               )
 COHEN, NATIONAL ASSOCIATION OF                  )
 STATE ELECTION DIRECTORS, allegedly             )
 in their individual capacities, and WILLIAM     )
 FRANCIS GALVIN, in his official capacity as     )
 Secretary of State for Massachusetts.           )
                                                 )
 Defendants.                                     )
                                                 )
                                                 )


                     NOTICE OF CHANGE OF FIRM AND ADDRESS

         Nolan J. Mitchell, counsel for Defendants the National Association of State Election

 Directors and Ms. Amy Cohen, hereby gives notice and advises the Court, counsel and Plaintiff

 that, effective June 2, 2021, he has changed law firms from Nelson Mullins Riley & Scarborough

 LLP to Quarles & Brady LLP. Mr. Mitchell’s new contact information is:

                     Nolan J. Mitchell
                     Quarles & Brady LLP
                     1701 Pennsylvania Avenue, Suite 700
                     Washington, D.C. 20006
                     Telephone: (202) 780-2644
                     Facsimile: (202) 372-9572
                     E-mail: Nolan.Mitchell@quarles.com

Mr. Mitchell has separately updated his firm and contact information in the Court’s ECF electronic

filing system.

                                                1
       Case 1:20-cv-11889-MLW Document 137 Filed 06/02/21 Page 2 of 2



                                           Respectfully Submitted,

                                           /s/ Nolan J. Mitchell
                                           Nolan Mitchell
                                           Quarles & Brady LLP
                                           1701 Pennsylvania Avenue
                                           Suite 700
                                           Washington, D.C. 20006
                                           Telephone: (202) 780-2644
                                           Facsimile: (202) 372-9572
                                           E-mail: Nolan.Mitchell@quarles.com

                                           Counsel for Defendants the National Association of
                                           State Election Directors & Ms. Amy Cohen


                              CERTIFICATE OF SERVICE

      I hereby certify that on this 2nd day of June, 2021 I electronically served the foregoing

on all counsel of record using the CM/ECF system

                                           /s/ Nolan J. Mitchell
                                           Nolan Mitchell




                                               2
